Third District Court of Appeal
                               State of Florida

                          Opinion filed May 12, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-42
                       Lower Tribunal No. 20-15170
                          ________________


                             S.C., the mother,
                                Appellant,

                                     vs.

              Department of Children and Families, et al.,
                             Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.

      Thomasina F. Moore and Laura J. Lee (Tallahassee), for Guardian ad
Litem Program; Karla F. Perkins, for the Department of Children and
Families, for appellees.

Before SCALES, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.